Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION  
This office action is in response to the amendments filed on 03/01/2022.
As per instant Amendment, claims 1, 3, 5, 7-11, 13, 15 and 19 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Donald J. Lecher (Reg. No. 41,933) on May 31st, 2022.  During the telephone conference, Mr. Donald has agreed and authorized the Examiner to amend claims 1, 9, 11 and 19. 
The application has been amended as follows:
CLAIMS
Replacing claims 1, 9,  11 and 19 as follows:
1. (Currently Amendment) A data-caching system comprising:
a remote data source;
a processor;
a memory in communication with the processor, the memory configured to store a plurality of instructions executable by the processor to cause the system to: 
provide, by the processor, a web browser application, the web browser application configured to generate a request to receive a data object from the remote data source,
wherein the memory is further configured to store a plurality of syncer delegate instructions executable by the processor on which the web browser is operating to cause the system to:
intercept the request from the web browser application;
determine whether the requested data object is available in the memory;
simultaneously provide the requested data object from the memory to the web browser application based on the web browser application being visible at a time of generating the request and forward the request to the remote data source via a network; 
receive the requested data object from the remote data source via the network; and
provide the received data object to the web browser application when a determination is made that the received data object is newer than the requested data object based on a timestamp that indicates when the data object in the memory was last updated and store the received data object in the memory.
9. (Currently Amendment) The system of claim 1, further comprising instructions to:
generate a browser cookie, the browser cookie comprising [[a]] the timestamp that indicates when the memory was last updated; and
defer data reads from the remote data source based on the timestamp. 
11. (Currently Amendment) A method comprising:
intercepting a request for a data object from a web browser application to a remote data source;
determining, on a computerized device on which the web browser application is operating, whether the requested data object is available in a memory of the computerized device;
simultaneously providing the requested data object from the memory to the web browser application based on the web browser application being visible at a time of generating the request and forwarding the request to the remote data source via a computerized communications network;
receiving the requested data object from the remote data source via the computerized communications network; and
providing the received data object to the web browser application when a determination is made that the received data object is newer than the requested data object based on a timestamp that indicates when the data object in the memory was last updated and storing the received data object in the memory.
19. (Currently Amendment) The method of claim 11, further comprising:
generating a browser cookie, the browser cookie comprising [[a]] the timestamp that indicates when the memory was last updated; and
deferring data reads from the remote data source based on the timestamp. 

Response to Arguments
 The previous rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn in response to the applicant's amendments.
Allowable Subject Matter
 Claims 1-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
 The following is an examiner’s statement of reasons for allowance: 
As to claims 1-20, the closest prior arts, Plamondon (US 2008/0229021), in view of Bott (US 2013/0110637), in view of Wang (US 2016/0359856), in view of Nie (US 2015/0213134) and further in view of Kane (2009/0171754), alone or in combination fails to anticipate or render obvious the claim invention.  
Plamondon (prior art of record) discloses a systems and methods for revalidating cached objects in parallel with requests for the objects; receiving, by a device, a request for an object via a session communicated over a transport layer connection between a client to a server and determining, by the device, the object is stored in a cache - See par. 0001, 0027 and 0030 of Plamondon.
Bott (prior art of record) discloses a systems and methods for strategically timed delivery of advertisements or electronic coupons to a mobile device in a mobile network; The intelligent mobile advertising facilitates advertisement, promotional content, and/or coupons targeted by content consumption, application use, device parameters/settings/state, user identified, user status, time, or timing characteristics of mobile activity and in leveraging the local cache, once the request/transaction manager intercepts a data request by an application on the device. The cache-lookup engine 205 can further use the metadata (e.g., extract any timing information or other relevant information) stored with the matching cache entry to determine whether response is still suited for use in being served to a current request - See the abstract, par. 0171 and 0231 of Bott.
Wang (prior art of record) discloses a method for access control of shared data includes a data access requester transmitting a request for accessing a shared data to a data storage dealer, obtaining a cipher text of the shared data, a cipher text of an encryption key, an access strategy, and a cipher text attribute component from the data storage dealer, and transmitting a request for obtaining the user attribute component of the data access requester respectively to the attribute authorizers.. The attribute authorizers generate the user attribute components of the data access requester respectively and transmit the user attribute components of the data access requester to the data access requester- See the abstract and par. 0095 of Wang.
Nie (prior art) discloses a data query system, method, and storage medium. The data query system includes a proxy server and at least one proxy client. The proxy server is disposed on a server that serves as a data provider, and is configured to provide the proxy client with a data delivery service. The proxy client is disposed on a client that serves as a data user, and is configured to obtain data from the proxy server and save the data and provide a data query service. The proxy client thus includes a data obtaining module, a data query module, and a second shared memory- See the abstract and par. 0010 of Nie.
Kane (prior art of record) discloses a content provider system interacts with a network of web sites to provide behavior-based content to users. The content provider system 100 may cache web pages of the member sites. In these embodiments, the content provider system serve pages of the member sites to user computing devices. As one example, suppose a page of member site A hosts a widget that displays a link to a target page of member site B. User selection of this link may cause the user's computing device to request the target page from the content provider system. If the content provider system has a copy of this page in its cache, it may return the cached copy directly to the requesting device; otherwise, the content provider system may redirect the request to an external server of member site B- See abstract and par. 0039 of Kane.
However, none of Plamondon, Bott, Wang, Nie and Kane teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1 and 11.  For example, none of the cited prior art teaches or suggest the steps of simultaneously providing the requested data object from the memory to the web browser application based on the web browser application being visible at a time of generating the request and forward the request to the remote data source via a network; receiving the requested data object from the remote data source and providing the received data object to the web browser application when a determination is made that the received data object is newer than the requested data object based on a timestamp that indicates when the data object in the memory was last updated and store the received data object in the memory. 
These limitations, in conjunction with all other limitations, has not been disclosed, suggested or made obvious over the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  For these reasons, as well as the other limitations and in the light of amendments to the claims of the independent claims, puts these claims in condition for allowance.
Claims 2-10 and 12-20 are directly or indirectly dependent upon claims 1 and 11 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495